DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
 
Applicant’s cancellation of claims 24-31, in the paper of 6/21/2022, is acknowledged.  Applicants' arguments filed on 6/21/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 32-35 are still at issue and are present for examination. 

Election/Restriction
	Applicant's election without traverse of Group I, Claims 1-7 and 14, to a mutant Taq polymerase, in the paper of 6/17/2020, is acknowledged.  Applicant's election without traverse of species: SEQ ID NO:314 and E742T, in the paper of 6/17/2020, is acknowledged.  

Claim Rejections - 35 USC § 102
The rejection of claim(s) 24-27 under 35 U.S.C. 102(a)(1) as being anticipated by Skirgaila et al. US 9,493,848 is withdrawn based upon applicants amendment deleting the mutations E76K, E230K from the list of claimed Taq polymerase mutants.

The rejection of claim(s) 32-35 under 35 U.S.C. 102(a)(1) as being anticipated by Kermekchiev and Zhang US 2014/0113299 is withdrawn based upon applicants deletion of the mutation position E708K from claim 32.

The rejection of claim(s) 32-35 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ishino et al. US 11,046,939 (WO2017/090684 pub. 6/1/2017) is withdrawn based upon applicants deletion of the mutation position E742A from claim 32.
The rejection of claim(s) 24-27 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ishino et al. US 11,046,939 (WO2017/090684 pub. 6/1/2017) based upon position E742A is withdrawn based upon applicants deletion of the mutation position E742A from claim 27.

The rejection of claim(s) 24-27 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bourn et al. US 10,457,968 (WO2010/062777 pub. 6/3/2010) is withdrawn based upon applicants cancellation of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behlke et al. (US 2017/0114379, April 27, 2017).
Behlke et al. teach a number of DNA polymerase mutants having enhanced template discrimination activity and methods of use of these DNA polymerase mutants in nucleic acid synthesis methods (see Table 3 and supporting text).  Behlke et al. teach specific mutants of Taq DNA polymerase having enhanced template discrimination activity as compared with unmodified wild type Taq DNA polymerase.  The mutants taught by Behlke et al. has greater than 99% sequence identity to the wild type Taq DNA polymerase in instant SEQ ID NO:485.  These specific Taq DNA polymerase mutants taught by Behlke et al. include various substitution mutations at positions Q782, V783 and H784, including Q782I, Q782S and Q782P.  Behlke et al. teach methods of conducting primer extension on a polynucleotide template using each of these Taq DNA polymerase mutants comprising a composition comprising the mutant DNA polymerase, a polynucleotide template and a reaction mixture (see Table 3, claim 1 and supporting text).  Behlke et al. teach that the reaction mixture can combine double stranded DNA binding dyes such as SYBR green or ethidium bromide (see page 10, left column, “Reaction Mixtures”).
One of skill in the art before the effective filing date would have been motivated to practice the methods of conducting primer extension reactions with the reaction mixtures taught by Behlke et al. with alternative substitutions of the mutant positions taught by Behlke et al. such as Q782A.  One would have been motivated to alter the substitution mutations at position Q782 taught by Behlke et al. (i.e. Q782S) to other amino acids with side chains similar to serine (S and Q782S) such as alanine (A and Q782A) for their use in the methods of conducting primer extension as taught by Behlke et al.  These obvious mutants and methods would comprise a reaction mixture composition comprising the mutant and the cyanine dye SYBR green.  While Behlke et al. do not teach that the obvious mutant, Q782A, is resistant to inhibition of amplification by the cyanine dye (SYBR green) this is considered and inherent property of the obvious mutant based upon the high degree of similarity to the taught Taq DNA polymerase mutants and the teachings of Behlke et al.  The expectation of success is high based upon the high level of skill in the art of genetic engineering and recombinant production of proteins for use in DNA synthesis methods as exemplified by Behlke et al.
Thus, claim(s) 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behlke et al. (US 2017/0114379, April 27, 2017).

Terminal Disclaimer
The terminal disclaimer filed on 5/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,168,312 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Remarks
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
7/12/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652